                               !   "#$ %#%#




Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 1 of 7
                                                                           HUNTON ANDREWS KURTH LLP
                                                                           2200 PENNSYLVANIA AVENUE, NW
                                                                           WASHINGTON, D.C. 20037-1701


                                                                           TEL 202 • 955 • 1500
                                                                           FAX 202 • 778 • 2201


                                                                           CARTER C. SIMPSON
                                                                           DIRECT DIAL: 202 • 955 • 1850
                                                                           EMAIL: csimpson@HuntonAK.com



September 10, 2020

Via E-mail to brent.powell@wbd-us.com

Brent F. Powell
Womble Bond Dickinson
One West Fourth Street
Winston-Salem, NC 27101
Counsel for Dairy Farmers of America, Inc.

Re:        Food Lion, LLC, et al. v. Dairy Farmers of America, Inc., No. 1:20-cv-442
           (M.D.N.C.), Plaintiffs’ Second Set of Requests for Production

Dear Brent:

I write to follow up on our phone conversation of September 4, 2020, in which we discussed
DFA’s objections and responses to Plaintiffs’ Second Set of Requests for Production. My
letter of September 9 addressed those Requests that are the subject of DFA’s pending motion
for a protective order. During our September 4 conversation, we discussed several of the
remaining Requests, DFA’s objections, and Plaintiffs’ responses to those objections. You
asked that we provide a specific written proposal as to any of the Requests that Plaintiffs are
willing to narrow in response to DFA’s objections. Below are our positions.

      I.      Requests Plaintiffs are willing to narrow or clarify

Request 9 (Board documents). This Request is by definition not burdensome because it calls
for a discrete and narrow set of documents that are traditionally maintained in an easily
retrievable storage location. Nevertheless, to address your concern that responsive documents
may be irrelevant to the case because they concern to day-to-day business dealings with Dean,
or that have nothing to do with the Relevant Area, we will clarify that we only want
documents concerning DFA’s actual or contemplated (1) supply agreements that include the
Relevant Area, or (2) joint ventures, financial ventures, mergers, or acquisitions with Dean, in
the years and months leading up to the Asset Sale; as well as (3) strategic discussions
concerning the Dean assets in the wake of the Asset Sale. This should include assessments of
Dean’s assets, financial viability, and market power or shares; strategic discussions
concerning DFA’s approach to the Dean bankruptcy; and the impact of any of the above


            ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
       LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                               www.HuntonAK.com




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 2 of 7
Brent F. Powell
September 10, 2020
Page 2


actual or contemplated transactions on DFA or raw or fluid milk markets that include the
Relevant Area. A modified Request is set forth below.

   x   Modified Request 9: “All documents presented to or prepared by the DFA Board of
       Directors, or any committee thereof, including the Executive, Finance and Budget
       Committees, concerning or relating to any actual or potential business venture or non-
       ordinary-course transaction with Dean, the Side Note, or DFA’s plans, analyses, or
       strategies concerning the sale or purchase of raw or fluid milk in the Relevant Area.”

Requests 10 and 11 (Board summaries and communications). On our call you stated that
Requests 9 and 10 did not call for a search of custodians. For clarity, on Request No. 9-10,
our position is that DFA should search the files where documents “presented to or prepared
by” the DFA Board and relevant committees, or where their meeting minutes and other
documents, are stored and produce responsive documents. In addition, because one of your
custodians is a Board Member, we would expect his (or any other agreed-upon custodians’)
responsive documents to be produced to extent they hit on any other agreed search terms. For
Request No. 11, we believe a targeted search and extraction of Board member
communications is required.

We agree to narrow Request Nos. 10-11 in a similar manner that we did Request No. 9:

   x   Modified Request 10: “All documents, calendar entries, minutes, and notes from
       meetings of the DFA Board of Directors, or any committee thereof, including the
       Executive, Finance and Budget Committees, concerning or relating to any actual or
       potential business venture or non-ordinary-course transaction with Dean, the Side
       Note, or DFA’s plans, analyses, or strategies concerning the sale or purchase of raw or
       fluid milk in the Relevant Area.”

   x   Modified Request 11: “All communications between or amongst members of the
       DFA Board of Directors or any committee thereof, including the Executive, Finance
       and Budget Committees, concerning or relating to any actual or potential business
       venture or non-ordinary-course transaction with Dean, the Side Note, or DFA’s plans,
       analyses, or strategies concerning the sale or purchase of raw or fluid milk in the
       Relevant Area”

Requests 12 and 13 (communications with financial advisers and related documents). You
asked for clarity as to what aspect of these Request is different than what is sought in Request
No. 3. We clarified that Request No. 3 is aimed only at third-party communications
concerning antitrust and competition issues, whereas Request Nos. 12-13 seek third-party
communications concerning other aspects of the DFA-Dean relationship and/or actual or
potential DFA ventures with Dean. We provided a non-exclusive list of examples, such as




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 3 of 7
Brent F. Powell
September 10, 2020
Page 3


DFA’s financial assessments of the Dean assets and DFA’s statements as to its business plans
or forecasts if it acquired the Dean assets. In response to your concern as to how to “cap” the
list of third parties, we agreed to the approach of crafting search terms regarding the narrow
list of financial advisors, lenders, and rating agencies with whom DFA communicated leading
up to and during the Asset Sale. We hope to collaborate with you on that list in connection
with our search term negotiations. Of course, if communications with the other enumerated
third parties (members, suppliers, customers, investors, etc.) emerge as responsive to other
agreed search terms, we would expect them to be produced as responsive to this Request.

We agree to narrow Request Nos. 12-13 in a similar manner that we did Request No. 9-11:

     x   Modified Request 12: “To the extent not produced in response to Plaintiffs’ First
         Request No. 3, all communications between or amongst DFA and its financial
         advisers (e.g., Houlihan Lokey), lenders (e.g., Wells Fargo), rating agencies (e.g.,
         S&P), investors, partners, suppliers, customers, or members, concerning or relating
         to any actual or potential business venture or non-ordinary-course transaction with
         Dean, the Side Note, or DFA’s plans, analyses, or strategies concerning the sale or
         purchase of raw or fluid milk in the Relevant Area, excluding communications that
         relate exclusively to raw or fluid milk supply outside the Relevant Area.”

     x   Modified Request 13: “All documents, calendar entries, minutes, and notes from
         meetings between DFA and its financial advisers (e.g., Houlihan Lokey), lenders
         (e.g., Wells Fargo), rating agencies (e.g., S&P), investors, partners, suppliers,
         customers, or members, concerning or relating to any actual or potential business
         venture or non-ordinary-course transaction with Dean, the Side Note, or DFA’s
         plans, analyses, or strategies concerning the sale or purchase of raw or fluid milk in
         the Relevant Area, excluding documents that relate exclusively to raw or fluid milk
         supply outside the Relevant Area.”

Requests 14 and 15 (DFA/Dean internal and cross-communications and documents from
DFA/Dean meetings). We agree to narrow these Requests by limiting the clauses you say are
overbroad – referring to “any proposed transaction involving Dean” and the “sale or purchase
of raw or fluid milk in the relevant area” – to the same extent we did in Request Nos. 9-13.

     x   Modified Request 14: “To the extent not produced in response to Plaintiffs’ First
         Request No. 3, all communications between or amongst DFA and Dean concerning
         or relating to any actual or potential business venture or non-ordinary-course
         transaction involving Dean, the Side Note, or DFA’s or Dean’s plans, analyses, or
         strategies concerning the sale or purchase of raw or fluid milk in the Relevant Area,
         excluding communications that relate exclusively to raw or fluid milk supply outside
         the Relevant Area.”




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 4 of 7
Brent F. Powell
September 10, 2020
Page 4


     x   Modified Request 15: “All documents, calendar entries, minutes, and notes from
         meetings between or amongst DFA and Dean concerning or relating to any actual or
         potential business venture or non-ordinary-course transaction involving Dean, the
         Side Note, or DFA’s or Dean’s plans, analyses, or strategies concerning the sale or
         purchase of raw or fluid milk in the Relevant Area, excluding documents that relate
         exclusively to raw or fluid milk supply outside the Relevant Area.”

Request 16 (expense/travel reports and itineraries). We explained that this Request goes to
the timing of the Dean/DFA negotiations over the past few years, particularly as they relate to
Dean’s bankruptcy filing and sale of assets. We can agree to modify the Request as follows:

     x   Modified Request 16: “Documents sufficient to show all meetings between DFA
         and Dean regarding the Asset Sale or any actual or proposed business venture or non-
         ordinary-course transaction involving Dean.”

Request 32 (distribution routes). We agree to limit this Request as follows:

     x   Modified Request 32: “Documents sufficient to show DFA’s and Dean’s
         distribution routes of raw or fluid milk in, into, or from the Relevant Area.”

Request 54 (documents concerning farmer-member costs). Because DFA has agreed to
produce its farmer payroll data, we agree to limit this Request as follows:

     x   Modified Request 54: “To the extent not produced in response to Plaintiffs’ First
         Request Nos. 6 or 8, documents concerning costs paid by DFA farmer members for
         transportation, marketing, and other services provided by DFA relating to the sale of
         raw milk in, into, or from the Relevant Area.”

   II.     Requests Plaintiffs are not willing to narrow at this time

Request 17 (DOJ/state AG communications). After a lengthy list of objections, you state that
you will produce documents as outlined in your response to Request One. This Request is
broader than Request One to the extent you have deemed “communications” with DOJ by
DFA or on DFA’s behalf not to be documents “produced” to DOJ. This Request is
appropriate and we stand by it as written.

We also confirmed that this Request is intended to encompass presentations provided to DOJ
or state AGs, and asked specifically that you search for a Bates White presentation given to
DOJ on or about March 3, 2020. Upon review of Dean’s recent production, we see that the
Bates White presentation was a “presentation that DFA provided to the DOJ on March 3,
2020 for a list of Class I fluid milk plants in the areas that have been identified as being of




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 5 of 7
Brent F. Powell
September 10, 2020
Page 5


interest to the DOJ.” See DEAN0000151. We also ask for confirmation that you have
produced all documents and communications responding to any DOJ inquiries of DFA
relating to the Carolinas plants or milk sold in, into, or from the Relevant Area, including
those reflected in DEAN0000081, DEAN0000083, and DEAN0000543.

Request 24 (financial statements). We have agreed to limit the request as stated in our
August 26 e-mail and we see no basis to further limit it only to annual statements. “Regularly
prepared” financial statements are easy to find and relevant and should be produced.

Request 35 (DFA quality and services). The only specific issue identified in your objections
is that the request as drafted “would necessarily involve topics as wide-ranging as worker
sanitation requirements, refrigeration, and machinery sanitation.” We agree that documents
solely related to these topics need not be produced. We do not offer any further narrowing of
the request at this time and believe that proper selection of custodians and search terms can
address any remaining concerns.

Request 37 (Southeastern Milk documents). You have made clear that you will not produce
these documents and the parties are at impasse on this issue.

Request 38 (side note, DFA’s enforcement thereof). You object as to the time period, and the
parties are at impasse on that issue. You also claim that the Side Note is “irrelevant.” To the
extent that is a basis for your refusal to produce responsive documents, subject as always to
negotiation over custodians and search terms, the parties are likewise at impasse. We
understand that you will be producing responsive documents dated from January 1, 2017 to
July 31, 2020, but please clarify your position as to the Side Note.

Request 39 (documents concerning or relating to supply agreements). Your objections
purport to limit what you will produce to “supply agreements” themselves. This is not
acceptable as the request specifically calls for documents “concerning or relating to” those
supply agreements. We are not willing to narrow this request.

   III.    Requests where the parties agree to table any potential dispute pending
           discussion of custodians and search terms

In response to the following requests, you indicated your agreement with our view that the
burden of responding to them may be alleviated by our custodian negotiations and selection of
relevant search terms: 18, 19, 20, 21, 22, 23, 28, 30, 33, 34, 36, 51, 52, and 53. Accordingly,
we are not proposing at this time to narrow those requests.

Please let us know if you are prepared to engage in search term discussions regarding these
Requests.




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 6 of 7
Brent F. Powell
September 10, 2020
Page 6


Sincerely,

/s/ Carter C. Simpson

Carter C. Simpson


cc:    Counsel of record for the parties




  Case 1:20-cv-00442-CCE-JLW Document 86-3 Filed 11/05/20 Page 7 of 7
